DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 
Claims 1 – 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kato, US 2011/0155057 in view of Ma, US 2010/0267248.
	Regarding Claims 1 – 3, Kato teaches a deposition method comprising:
a first process performed by repeating (part of the ALD process, paragraph 99): 
causing aminosilane gas to be adsorbed on a substrate; 10
causing a first silicon oxide film to be stacked on the substrate by supplying oxidation gas to the substrate to oxidize the aminosilane gas adsorbed on the substrate; and 
performing a reforming process on the 15first silicon oxide film by activating a first reformed gas by plasma and supplying the first reformed gas to the first silicon oxide film, and 
a second process, performed after the first process, by repeating (part of the ALD process, paragraph 99): 20
causing aminosilane gas to be adsorbed on the first silicon oxide; 
causing a second silicon oxide film to be stacked on the first silicon oxide film by supplying oxidation gas to the substrate to oxidize the aminosilane gas 25adsorbed on the first silicon oxide film; and -50- 
performing a reforming process on the second silicon oxide film by activating a second reformed gas by plasma and supplying the second reformed gas to the second silicon oxide film in paragraphs 82, 83, 84, 87, 88, 95 and 101. 5
fails to teach (1) whereby a surface of the substrate is covered with the first silicon oxide film by the first process and (2) wherein the first reformed gas has a smaller effect of oxidizing the substrate than the second reformed gas wherein 15the first reformed gas includes argon, and the second reformed gas includes helium. 
Regarding element (1), Kato teaches first reforming process for the benefit of purification and densification of the first silicon oxide film and implies that the fist oxide film is still retained on the substrate.
Therefore, it would have been obvious to one with ordinary skill in the art at the time of the invention that after Kato’s reforming process a surface of the substrate is covered with the first silicon oxide film by the first process. 
Regarding element (2), Ma teaches plasma activation of the reformed gas has many benefits such as improving the film quality and also affects the density and film shrinkage (paragraphs 51 – 57) depending on the use of argon plasma or helium plasma. The energy of the plasma can be changed and uniformity of the oxygen distribution is maintained by the use of either helium or argon plasma for the benefit of preserving the percent oxygen of the silicon oxide at a more constant level from the surface of the substrate/silicon oxide interface in paragraph 57.
Therefore, it would have been obvious to one with ordinary skill in the art at the time of the invention to modify Kato and use Ar for the first reform gas and He for the second reform gas so that the first reformed gas has a smaller effect of oxidizing the substrate than the second reformed gas for the benefit of preserving the percent oxygen of the silicon oxide at a more constant level from the surface of the substrate/silicon oxide interface and more densified oxide on the top portion of the oxide film as taught by Ma in paragraph 57.
	Regarding Claim 4, Kato in view of Ma fails to teach, wherein a number of times of repeating the causing 5of the aminosilane gas to be adsorbed, the causing of the first silicon oxide film to be stacked, and the performing of the reforming process on the first silicon oxide film in the first process, is less than a number of times of repeating the causing of the 10aminosilane gas to be adsorbed, the causing of the second silicon oxide film to be stacked, and the performing of the reforming process on the second silicon oxide film in the second process.  
However, it would have been obvious to one with ordinary skill in the art at the time of the invention to repeat the reforming process less number of times for the first process than the second process so that the thickness of the oxide layer remains low for Ar plasma to control the oxygen content and the second process with He plasma densify the film for better quality.
	Regarding Claim 5, Ma teaches a recessed portion (trench) is formed on a surface 20of the substrate in paragraph 25.
	Regarding Claim 6, Kato in view of Ma fails to teach wherein in the second process, the causing of the aminosilane gas to be adsorbed, the causing of the second silicon oxide film to be stacked, and the performing of the reforming process on the second 5silicon oxide film are repeated until the recessed portion becomes filled with the second silicon oxide film.  
	However, it would have been obvious to one with ordinary skill in the art at the time of the invention to fill the recess with the second process since the use of He plasma in the reforming process will produce a seamless layer due to higher densification of the deposited silica layer.
Regarding Claim 7, Kato teaches a plasma process apparatus that is designed such that the first process and the second process are continuously performed without exposing the 15substrate to air with references to Figs. 1 and 2.
Regarding Claim 8, Kato teaches the ALD process with a purging step in paragraph 57 and therefore it would have been obvious to one with ordinary skill in the art at the time of the invention that t20he first process further includes: supplying a first purge gas to the substrate between the causing of the aminosilane gas 25to be adsorbed and the causing of the first silicon-53- oxide film to be stacked; and supplying a second purge gas to the substrate between the performing of the reforming process on the first silicon oxide film and the 5causing of the aminosilane gas to be adsorbed, and the second process further includes: supplying the first purge gas to the substrate between the causing of the aminosilane gas to be adsorbed and the causing of the second silicon 10oxide film to be stacked; and supplying the second purge gas to the substrate between the performing of the reforming process on the second silicon oxide film and the causing of the aminosilane gas to be adsorbed for the benefit of producing an impurity free silicon oxide layer.  
Regarding Claim 9, Kato teaches 20the substrate is disposed on a rotation table provided inside a vacuum vessel, along a circumferential direction of the rotation table, above the rotation table inside the vacuum vessel, an aminosilane gas adsorption region, a first 25separation region, an oxidation gas supply region, a-54- plasma processing region, and a second separation region are provided along a rotational direction of the rotation table, and by rotating the rotation table in the first 5process and the second process, the causing of the aminosilane gas to be adsorbed, the supplying of the first purge gas, the causing of the first silicon oxide film or the second silicon oxide film to be stacked, the performing of the reforming process on 10the first silicon oxide film or the second silicon oxide film, and the supplying of the second purge gas, are repeated with references to Figs. 1 and 2 in paragraphs 54 – 118 under the detailed description of the preferred embodiment.  
Regarding Claim 10, Kato in view of Ma fails to teach wherein on a surface of the substrate, an underlayer including a silicon nitride film is formed 20in advance.
Ma teaches the oxide deposition substrate may contain an underlayer including a silicon nitride film in paragraphs 27 and 28 for the benefit of forming a film stack for memory devices in paragraph 58.
Therefore, it would have been obvious to one with ordinary skill in the art at the time of the invention to have on a surface of the substrate, an underlayer including a silicon nitride film is formed 20in advance for the benefit of forming a film stack for memory devices as taught by Ma in paragraph 58.
Response to Arguments
Applicant's arguments filed November 02, 2021 (pages 5 – 7) have been fully considered but they are not persuasive due to the following reasons:
The Applicant argued in his remarks that the Examiner cited Kato’s paragraph 99 (see pages 5 and 6 of remarks) does not recite the added limitation of “whereby a surface of the substrate is covered with the first silicon oxide film by the first process”.  Kato teaches a reforming for the first silicon oxide and nowhere teaches that the reforming process destroys or removes the first oxide formed on the substrate. Which means that the substrate is still covered with the first silicon oxide film by the first process.  As described in the above mentioned rejection, the limitations are taught by Kato and therefore, the Examiner maintains the rejection.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASOK K SARKAR whose telephone number is (571)272-1970. The examiner can normally be reached Mon - Fri; 9:30 AM - 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on 571 - 272 - 1731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ASOK K SARKAR/Primary Examiner, Art Unit 2891                                                                                                                                                                                                        January 10, 2022